DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claim 21 has been amended. The following claims 21-33 and 41-47 have been examined and are pending.
Response to Arguments
Applicant's amendments and arguments see pages 8-17, filed 12/04/2020 of remarks have been fully considered and are persuasive. In response to applicant’s arguments regarding the independent claims 21 and 41 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims 21-33 and 41-47 have been withdrawn.
Examiner’s Comments
The claims are now in condition for allowance.
Allowable Subject Matter
Claims 21-33 and 41-47 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). No reason for allowance is needed, as the record is clear in light of the 
None of the prior art of record, including the references cited in the Applicant's Information Disclosure Statement either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Closest prior art of record:
Aikas et al (20140143543 A1) teaches a hosted storage service, a resource and a request to store the resource are received. The request includes a location of an access control service. The access control service is separate from the hosted storage service and controls access permissions for the resource. A request to access the stored resource is received. The hosted storage service accesses metadata stored in association with the resource and determines that access permissions for the resource are controlled by the access control service. An access request is from the hosted storage service to the access control service, 
Hagerty (20160328217 A1) teaches a computer program product for creating an enterprise management dashboard program, and comprising a process architecture server, a process architect client, a stakeholder client, and/or a process object server. The process architecture server includes a compiler characterized by an access control subsystem (receives role-base access control definition data), a work flow modeling subsystem (receives process model definition data), a data management subsystem (receives data structure definition data), a communication subsystem (receives communication protocol definition data), and a report management subsystem (receives report content definition data). The compiler uses the aforementioned data to create executable computer code for the enterprise management dashboard program based on modeling constructs including project sites, task pages, interface templates, report templates, and/or third-party process content. The resultant enterprise management dashboard program may be used to create and save process objects such as projects, tasks, artifacts (e.g., digital files), and process metrics [¶¶0010 and 0040].
Luster et al (20140059651 A1) teaches various embodiments for elevating a user account by granting administrator permissions to workstations of network users. One embodiment of such a method comprises receiving authorization to provide a user temporary membership to an administrators group for a defined period of time; sending instructions to a workstation of the user to register as a member to the administrators group of the workstation; and in response to the membership having expired, sending instructions to remove the user as a member of the administrators group on the workstation [¶¶0022, 0026, 0030, and 0057].
Paris et al (20060272033 A1) teaches a system and method for granting and transmitting access rights to data, the method includes steps of: receiving a request for information relating to a specified individual, wherein the request identifies a person requesting the information; determining the degree of relationship between the person requesting the information and the individual to whom the information relates; retrieving access rights for the requesting person from a repository; determining the owner of the rights as well as the rights that owner has granted to secondary parties; and determining, managing and transmitting to second parties said access rights modified to permit or deny the second party to further transmit, modify, change or delete owner's information to third parties [¶¶0021, 0028-0045, and 0053].
.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        




/ANDREW J STEINLE/Primary Examiner, Art Unit 2497